
	
		II
		110th CONGRESS
		2d Session
		S. 3482
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. Lieberman (for
			 himself and Mr. Webb) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate a portion of the Rappahannock River in the
		  Commonwealth of Virginia as the John W. Warner
		  Rapids.
	
	
		1.John W. Warner Rapids,
			 Fredericksburg, Virginia
			(a)DesignationThe portion of the Rappahannock River
			 comprised of the manmade rapids located at the site of the former Embrey Dam in
			 Fredericksburg, Virginia, and centered at the coordinates of N. 38.3225
			 latitude, W. 077.4900 longitude, shall be known and designated as the
			 John W. Warner Rapids.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the portion of the
			 Rappahannock River referred to in subsection (a) shall be deemed to be a
			 reference to the John W. Warner Rapids.
			
